Citation Nr: 1042794	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-04 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and PL.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.

In April 2010 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO in St. Paul, Minnesota; 
a transcript of that hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has 
been manifested by sleep impairment, memory loss, and 
concentration difficulties productive of occupational and social 
impairment comparable to no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have 
not been met at any time during the rating period on appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

By correspondence dated in October 2007 and November 2008 the 
Veteran was informed of the evidence and information necessary to 
substantiate his claim, the information required of him to enable 
VA to obtain evidence in support of the claim, the assistance 
that VA would provide to obtain evidence and information in 
support of the claim, and the evidence that should be submitted 
if there was no desire for VA to obtain such evidence.  38 U.S.C. 
§ 5103(a).  The Veteran has been informed of the need for 
evidence demonstrating an increase in the severity of his PTSD 
and the effect that PTSD has on his employment.  Vazquez-Flores 
v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. October 22, 
2010).  Importantly, the Board notes that the Veteran is 
represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006).  The Veteran has submitted argument and evidence 
in support of the appeal.  Based on the foregoing, the Board 
finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of the increased rating claim 
such that the essential fairness of the adjudication is not 
affected.

In October 2007 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in the 
event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As VCAA notice was not completed prior 
to the initial AOJ adjudication of the claims, such notice was 
not compliant with Pelegrini.  However, as the case was 
readjudicated thereafter, there is no prejudice to the Veteran in 
this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA medical records.  The Veteran has 
undergone VA examinations that addressed the medical matters 
presented on the merits by this appeal.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they included 
an examination of the Veteran and elicited his subjective 
complaints.  The VA examinations described the Veteran's PTSD 
disability in sufficient detail so that the Board is able to 
fully evaluate the claimed disability.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining VA 
examinations with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  The Veteran has not referenced any 
other pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met, and the Board will 
address the merits of the claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Thus, the Board 
must consider whether the Veteran is entitled to staged ratings 
at any time during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, all the evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service connection for PTSD was granted in a June 1985 rating 
decision; a 10 percent evaluation was assigned.  The Veteran's 
increased rating claim was received in September 2007.  The 
November 2007 rating decision on appeal increased the rating for 
the Veteran's PTSD to 30 percent disabling, effective September 
21, 2007.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
evaluation for PTSD is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation for PTSD is for assignment when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating for PTSD is provided for occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

In November 2007 the Veteran submitted lay statements from his 
relatives in support of his claim.  While a good portion of the 
statements discussed his service in Vietnam, the authors of the 
lay statements noted that since his return home the Veteran had 
been drinking, had employment difficulties, and would cry while 
watching war movies.  It was noted that the Veteran would start 
shaking in times of stress and did not like crowds.

VA treatment records dated from September 2006 to November 2008 
noted that the Veteran complained of sleep problems, a 
fluctuation in energy, financial concerns, decreased sexual 
interests, intrusive thoughts, anxiety, and irritability.  GAF 
scores assigned during this period include 64 (October 2007) and 
55 (November 2008).

At a November 2007 VA PTSD examination, the Veteran indicated 
that his medication (Paxil) was working well, including to help 
alleviate anxiety.  The Veteran denied a depressed mood, suicidal 
ideation, and a reduced interest in activities.  The Veteran 
reported a positive marital relationship and indicated that he 
was a care-giver for his mother.  He indicated that he had sleep 
problems, including some nightmares; memory was mildly impaired.  
The Veteran indicated that he was self-employed.  The diagnosis 
included PTSD, and the GAF was 65.  The examiner specifically 
stated that there was not occasional decrease in work efficiency 
and intermittent inability to perform occupational tasks due to 
PTSD symptoms.  It was also noted that there was not reduced 
reliability and productivity due to PTSD symptoms.  The PTSD 
symptoms were characterized as mild.

At an April 2009 VA PTSD examination, the Veteran indicated that 
he was being treated with anti-depressants.  The Veteran endorsed 
feelings of helplessness and hopelessness due to difficulty in 
maintaining steady employment; he denied suicidal ideation but 
stated that he had an increase of intrusive thoughts.  The 
Veteran reported that his marital relationship was good and that 
he provided significant care for his mother.  He also stated that 
he had a close relationship with two high school friends.  
Examination revealed that the Veteran was mildly anxious; the 
Veteran denied panic attacks and hallucinations, and had good 
impulse control.  Mildly impaired memory, difficultly in 
concentrating, hypervigilance, and exaggerated startle response, 
were also noted.  The Veteran reported problems of intrusive 
thoughts several times per week.  The Veteran stated that he was 
working as a truck driver.  The diagnosis was PTSD, and the GAF 
was 65.  The examiner noted that the Veteran's overall level of 
function appeared similar to that of his November 2007 
examination.

At the April 2010 Board hearing, the Veteran indicated (April 
2010 Board hearing transcript (Tr.), at page 6) that he was 
currently working part-time as a security guard.  He stated (Tr., 
pages 4-8) that he had left his job at the Post Office due, in 
part, to his desire to avoid working with the public.  The 
Veteran indicated (Tr., page 13) that he had several nightmares 
each month.  The Veteran's wife essentially stated (Tr., page 18) 
that the Veteran would thrash around at night in his sleep.  He 
indicated (Tr., page 13) that he would see a psychiatrist about 
once every six months.  

The Board finds that the Veteran's PTSD is manifested by mostly 
mild symptoms.  In this regard, the Board notes that there is no 
indication that the Veteran's PTSD has resulted in any routine 
behavior, self-care, or conversation abnormality.  While the 
Veteran admitted to sleep problems, symptoms such as frequent 
panic attacks, speech difficulties, thought disorders, or more 
than mild memory loss were not shown.  The Veteran has not even 
suggested that he had any delusions or hallucinations, and 
inappropriate grooming or hygiene has not been demonstrated.

The Veteran indicated that he had a good relationship with some 
old friends and he has been able to maintain a good marital 
relationship.  While the Veteran has essentially asserted that he 
no longer worked at the Post Office due to his desire to avoid 
working with the public, a review of the Veteran's April 2010 
Board hearing testimony (Tr., pages 6 to 8) reveals that a good 
part of the Veteran's employment difficulties at the Post Office 
were related to the fact that he voluntary relocated to a smaller 
office.  Further, it appears that in an August 2007 VA record the 
Veteran indicated that he had retired from the Post Office.  The 
Board notes that the Veteran's reported GAF scores during this 
time period were from 55 to 65, with scores of 65 noted on the 
comprehensive examinations conducted essentially at the beginning 
and ending portions of the appeal.  The Board observes that a 
score of 65 reflects basically mild PTSD symptoms (DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) 
(DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2009).

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for a rating in excess of 30 
percent for PTSD.

Conclusion

In adjudicating a claim the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board acknowledges that the Veteran, his 
wife, and the lay statement authors are competent to give 
evidence about what they observe or experience concerning the 
Veteran's PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The 
Board finds the Veteran and the others to be credible and 
consistent in their reports of the symptoms he experiences.  
However, as with the medical evidence of record, the accounts of 
the Veteran's symptomatology are consistent with the rating 
currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected disability is not so unusual or 
exceptional in nature as to render the schedular ratings 
inadequate.  The Veteran's disability has been evaluated under 
the applicable diagnostic code that has specifically contemplated 
the level of occupational impairment caused by his PTSD.  The 
evidence does not reflect that the Veteran's PTSD has caused 
marked interference with his employment or necessitated any 
frequent periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.


	(CONTINUED ON NEXT PAGE)

REMAND

The Board notes that a claim for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU) is part of an increased rating issue when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  As noted, the Veteran has attributed his marginal 
employment, at least in part, to his service-connected PTSD.  
Such issue has not been adjudicated by the RO, nor developed for 
appellate consideration at this time.  As such, it must be 
adjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue VCAA notice relative to the issue 
of entitlement to a TDIU.

2.  The AOJ should adjudicate the issue of 
entitlement to a total rating based on 
individual unemployability due to service-
connected disability.  Notice of the 
determination and the Veteran's appellate 
rights should be provided to the Veteran 
and his representative.  Only if an appeal 
is completed as to this matter should the 
issue be returned to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


